Citation Nr: 0425415	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  01-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic 
bronchiectasis with a history of bronchiectasis and lobectomy 
of the right middle lobe, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability resulting from service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1999 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claims on appeal.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran's 
respiratory disability is productive of a FEV-1 less than 40 
percent of predicted; a FEV-1 /FVC less than 40 percent; or a 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); cor 
pulmonale (right heart failure); right ventricular 
hypertrophy; pulmonary hypertension (shown by echo or cardiac 
catheterization); or episodes of acute respiratory failure or 
requiring outpatient oxygen therapy.

2.  The veteran has a single service-connected disability 
rating for a respiratory disability, currently evaluated at 
60 percent disabling.

3.  He maintains that he has not worked full-time since 1996, 
and has a high school education and vocational training.  He 
has experience primarily in the maintenance industry.

4.  The veteran's single service-connected disability does 
not render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 



CONCLUSIONS OF LAW

1.  The veteran's chronic bronchiectasis is not more than 60 
percent disabling according to the schedular criteria.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (2003).

2.  The criteria for the assignment of a total rating by 
reason of individual unemployability due to a service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision of April 1999; a letter dated in April 2001; the 
statement of the case dated in April 2001; and the 
supplemental statement of the case dated in February 2004.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The April 2001 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  VA has obtained 
several medical opinions with respect to the nature and 
severity of the veteran's respiratory disorder.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in April 2001 was not given prior to the first 
agency or original jurisdiction (AOJ or RO) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issues on appeal 
were re-adjudicated and a supplemental statement of the case 
was provided to the veteran in February 2004.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

I.  Entitlement to an increased rating for chronic 
bronchiectasis with a history of bronchiectasis and lobectomy 
of the right middle lobe.

Pursuant to the applicable rating criteria for respiratory 
disorders, a 60 percent rating is in order where there is an 
FEV-1 of 40 to 55 percent of predicted; an FEV-1 /FVC of 40 
to 55 percent; DLCO (SB) of 40 to 55 percent of predicted; or 
maximum oxygen consumption or 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation is 
assigned where there is FEV-1 of less than 40 percent of 
predicted; an FEV-1 /FVC of less than 40 percent; DLCO (SB) 
of less than 40 percent of predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); cor pulmonale (right 
heart failure); right ventricular hypertrophy; pulmonary 
hypertension (shown by echo or cardiac catheterization); or 
episodes of acute respiratory failure or requiring outpatient 
oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.

The Board notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
commentator recommended that VA specify that pulmonary 
function be tested before bronchodilatation in order to 
reflect ordinary conditions of life.  The response of VA was 
as follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. 46,720, 46,723 (September 5, 1996).

Factual Background.  A favorable Social Security 
Administration (SSA) determination, dated in October 1996, 
reflects that the veteran had experienced congestion, chest 
burning, and a dry cough since April 1995.  There was 
evidence of hemoptysis.  His symptoms failed to respond to 
routine medical treatment.  A chest x-ray was subsequently 
performed, revealing a significant abnormality.  The veteran 
was referred to a pulmonary specialist, T. P. Hooker, M.D., 
for further evaluation.  The diagnostic impression was of 
slowly resolving right upper lobe pneumonitis with 
hemoptysis, episodic bronchitis, and possible chronic 
obstructive pulmonary disease (COPD).  Testing was completed, 
and verified the presence of severe COPD with pulmonary 
fibrosis.  Conservative treatment was prescribed; 
nonetheless, the veteran continued to experience recurrent 
bronchial infections and respiratory problems.  Based on this 
evidence, as well as evidence related to other disabilities, 
to include lumbar spinal stenosis, degenerative arthritis, 
carpal tunnel syndrome, degenerative osteoarthritis of the 
hands, and hypertension, the SSA found that the veteran had 
significant vocationally relevant limitations.

At the time of a February 1997 VA respiratory examination, 
the veteran complained of shortness of breath on exertion.  
He was able to walk at a steady pace without any difficulty 
breathing, but was not able to walk briskly or do any 
strenuous exercise because of his difficulty breathing.  He 
denied a history of cough, expectoration, or chest pain on a 
regular basis.  Objectively, the veteran had air entry on 
both sides of his lungs, but this was diminished in the right 
upper lobe area.  There was mild wheezing, but no crackles or 
rubs.  A thoracotomy scar was visible on the right side of 
the chest.  Clinical diagnosis included COPD, with a history 
suggestive of chronic bronchitis.  Pulmonary function tests 
revealed both obstructive and restrictive ventilatory defect.  
The restrictive ventilator defect was secondary to the lung 
resection in the past.

VA outpatient treatment records, dated from March 1997 to 
June 1998, reflect that the veteran was taking medication for 
his respiratory condition.  However, he was not seen for any 
exacerbations of this condition, nor were any specific 
symptoms noted.

At the time of an August 1998 VA respiratory examination, the 
veteran complained of dyspnea upon climbing one flight of 
stairs.  He reported no chest pain, palpitation, or 
diaphoresis.  He had a chronic cough with yellow sputum, and 
was taking multiple antibiotics.  He reported using inhalers, 
which helped when he developed shortness of breath.  The 
veteran had a medical history remarkable for recurrent 
pneumonias and measles as a child.  He also had a diagnosis 
of bronchiectasis and was status post right middle lobe 
resection, done in 1955.  On physical examination, the 
veteran was in no acute distress, and was alert and oriented 
times three.  There were decreased breath sounds in his right 
upper lung field.  No wheezes or crackles were heard.  A 
chest x-ray showed hyperinflated lungs bilaterally.  There 
was some evidence of pleural thickening.  Pulmonary function 
testing showed best test results of FEV-1 of 1.43 or 40 
percent predicted.  FVC was 2.05.  Thus, FEV-1/FVC was 70 
percent.  Clinical impression was of severe obstructive 
airway disease with postbronchodilator response.  Regarding 
the veteran's employability, the examiner opined that, based 
on the bronchodilator response, "the veteran's inability to 
work cannot solely be based on his service-connected 
respiratory condition."

A private May 2000 radiology report reflects (1) a finding of 
no malignancy, with benign findings of linear parenchymal 
opacities within the right upper lobe, right lower lobe, and 
left lower lobe, due to scarring or subsegmental atelectasis; 
and (2) upper lobe predominant centrilobular emphysema, which 
was likely smoking related.

A June 2000 statement from C. E. Cernuda, M.D., indicates 
that he had recently evaluated the veteran, and found him to 
have severe COPD, prior to bronchiectasis, and prior 
tobaccoism.  Dr. Cernuda opined that the veteran had a 
compromised lung reserve, which "would make it most 
difficult for him to exert himself in any way without 
becoming immediately dyspneic on exertion."  

A July 2000 medical statement from P. Boyle, M.D., states 
that the veteran had been Dr. Boyle's patient since May 2000.  
In Dr. Boyle's opinion, "given [the veteran's] multiple 
medical conditions, he is most certainly completely 100% 
disabled due to arthritis and severe chronic obstructive and 
restrictive lung disease."

A January 2001 statement from Dr. Boyle indicates that, "In 
my professional opinion, [the veteran] is 100% disabled due 
to severe chronic obstructive and restrictive lung disease."

The veteran was afforded another VA respiratory examination 
in February 2003.  He reported that he was first diagnosed 
with bronchiectasis in 1956.  At that time, he underwent 
middle right lobe resection.  He reported that he currently 
had periods of productive cough for two weeks at a time, 
every four to six weeks.  He reported that he had been 
prescribed antibiotic therapy on an "as needed" basis when 
he had bouts of bronchitis.  The veteran also reported that 
he had not had any hospitalizations within the past two years 
for treatment of this condition.  He reported that as long as 
he took antibiotics on a prophylactic basis, he was able to 
maintain a level of relative stability of his chronic 
bronchitis.  He denied having night sweats or weight loss, 
and stated that he did not require continuous oxygen therapy.

On examination, the veteran appeared well-developed and well-
nourished.  He was in no respiratory distress, and his chest 
was clear to auscultation bilaterally.  PFT studies showed a 
decreased FEV-1, with decreased FEV-1/FVC.  Specifically, the 
veteran had FEV-1 of 56 percent, and FEV-1/FVC of 73 percent.  
Bronchodilator testing was performed, and a significant 
bronchodilator effect was noted.  In the opinion of the 
examiner, "this [respiratory] disability does not render the 
veteran unable to obtain or maintain gainful employment."

Analysis.  After having carefully reviewed the evidence of 
record, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 60 
percent for the veteran's respiratory disorder.

Specifically, the evidence of record does not support a 100 
percent rating under applicable new criteria.  The veteran's 
FEV-1 was 56 percent in February 2003, and his FEV-1/FVC was 
noted to be 73 percent at that time.  The veteran's FEV-1 was 
40 percent and his FEV-1/FVC was 70 percent in August 1998, 
bronchodilation.  There is no evidence of record of right-
sided heart involvement or episodes of acute respiratory 
failure requiring outpatient oxygen therapy.  Accordingly, 
the Board finds that the evidence does not support a rating 
of 100 percent for bronchitis at this time.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's respiratory disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In fact, at 
the February 2003 VA examination, the veteran indicated that 
he had not been hospitalized in the recent past as a result 
of this disorder.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability.

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected respiratory disorder, and that a total disability 
rating for compensation purposes based on individual 
unemployability by reason of his service-connected disability 
is warranted.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Veterans 
who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).

In addition, the Board has considered 38 C.F.R. § 3.340, 
which provides that a total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  In 
other words, 38 C.F.R. § 3.340 deals with the average person 
standard and 38 C.F.R. § 4.16(a) deals with the particular 
individual.  The award of a total rating requires a showing 
that the veteran is precluded from employment due to service 
connected disabilities.  The adverse affects of advancing age 
may not be considered in support of the claimed benefit.  38 
C.F.R. § 4.19.

In an October 1996 SSA determination, it was noted that the 
veteran was 62 years old, with a high school education and 
vocational training.  He had past, relevant work experience 
as a mechanic, citrus grove maintenance man, and equipment 
repairman.  The veteran reported that his medical conditions 
had caused him to stop working in February 1996.

In support of his claim, the veteran submitted a June 2001 
statement from his private physician, Dr. Boyle, indicating 
that he was "100 % disabled due to severe chronic 
obstructive and restrictive lung disease." 

On the other hand, a VA examination report dated in August 
1998 concluded that the veteran's "inability to work cannot 
solely be based on his service-connected respiratory 
condition."  This conclusion is supported by the February 
2003 VA examiner's opinion that the veteran's respiratory 
disorder does not render him unable to obtain or maintain 
gainful employment.  The Board places greater emphasis on 
these opinions, particularly in light of the fact that the 
examiner's reviewed the claims folder, which reflects the 
veteran's other disabilities.

In denying the veteran's claim, the Board notes that he does 
have a single disability rated at 60 percent.  As noted 
above, his only service-connected disability is a respiratory 
disability, currently evaluated at 60 percent disabling.  
Nonetheless, the threshold question is whether the veteran's 
service-connected disability is sufficient, in and of itself, 
to render him unable to secure or follow a substantially 
gainful employment.  

To that end, the Board has carefully considered the medical 
evidence and finds that the medical evidence does not show 
that the veteran's service-connected disability precludes him 
from securing or following substantially gainful employment.  
Significantly, based on the evidence outlined above, the 
Board finds that the weight of medical evidence shows that 
veteran's respiratory disorder does not render him 
unemployable.  Although SSA found the veteran unemployable, 
its decision was based, in large part, on non-service 
connected disabilities.

The fact that the veteran is unemployed is not enough.  The 
threshold question is whether his service-connected disorder, 
without regard to any nonservice-connected disorders or 
advancing age, makes him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  He has not presented, nor has the Board found, 
circumstances that place this veteran in a different position 
than other veterans rated with a single, service-connected 
disability rated at 60 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran.  See 38 
C.F.R. §§ 4.1, 4.15.

The veteran's respiratory disorder is not, in the Board's 
determination, so severely disabling as to render him or the 
average person similarly situated unable to secure and follow 
substantially gainful employment, nor does the evidence of 
record reflect that this condition would render him 
individually unable to follow a substantially gainful 
occupation.  Thus, it is the Board's determination that the 
veteran is not precluded from performing a substantially 
gainful occupation as a result of his service-connected 
disability.  Accordingly, entitlement to a total disability 
rating based on individual unemployability is not warranted. 

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  Here, the 
Board finds the evidence in its entirety does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of regular schedular 
standards.  Therefore, the Board finds that he is not 
entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.


ORDER

Entitlement to an increased rating for bronchiectasis, 
currently rated as 60 percent disabling, is denied.

Entitlement to a total disability rating based on individual 
unemployability resulting from service-connected disability 
is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



